BROADDUS, P. J.
The defendant was indicted and convicted as a licensed merchant having a mer*398chant’s license for selling whiskey in less quantities than five gallons. There was only one witness in the case. He testified that he bought whiskey by the drink at defendant’s place of business, but not from defendant, and that defendant was not present at the time. He did not know the name of the person who sold him the whiskey and did not know whether or not he was defendant’s clerk. At first he stated that he bought the drink within one year prior to the date of the return of the indictment, but on cross-examination he said he could not fix the time and also on re-examination he could not do so. From the evidence, it does not appear that defendant knew of the sale of the whiskey or that the person who sold it to witness was his clerk or in his employ. And in our opinion the evidence failed to show that the sale was within one year prior to the return of the indictment. For these reasons the cause is reversed and defendant discharged.
All concur.